86 G8.0.02:8:89 6.FK:3 R.0:8:8:08,8 9.6 8 O

Aon. Vo Lhe OF Cees
» in,
Lot

Tet Ser arhet Ba
bivter J Aveo & ple
, a A. Pa itt
Week Gob agar y3t0., fer (Pod Pe
7 hi bids Ker pst few HIV
S eased Lhe amend ae’
head wis

aia

“n
=
=o
ef

of
S
~
o
rr
-
>
=
>
=
“TT

Chew oa 19 £8/

NVE Sn
W979
606 WY gz ayy L202

‘HNO AILdNYY

 
Case 20-10343-LSS Doc5106 Filed 05/28/21 Page 2 of 2

 

MEMPHIS TN 380

ait

24 MAY 2021 PM4 "I

 

Jestice Laur selber Silverstein

IQsA Bankrupley Lase

BOY narkeT Street ow

Liming to’ » “PE /9780/
ai

oe Pe ate LH oy
te fh SS

iz Seni — Teh Dip jfiina set Ef ffAY fabs fea Regd fs opp ody fanny PHL y Apa}

G

 
